Citation Nr: 1646122	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-48 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability. 

2.  Entitlement to service connection for hypertension/hypertensive vascular disease.

3.  Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1952 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In July 2013, the Board reopened the previously denied claims of entitlement to service connection for hypertension/hypertensive vascular disease and an acquired psychiatric disability, and remanded those claims, along with the claim for heart disease, for additional development.  The Board again remanded the claims in May 2014 and April 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A September 1981 Social Security Administration (SSA) disability determination references the Veteran's assertion of "high blood pressure" and "mental problems."  Moreover, an accompanying exhibit list details multiple psychiatric evaluations and other medical reports that are not of record.  These records must be obtained on remand, and if such records cannot be located, a negative response from the SSA must be included in the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact SSA and request copies of all materials, to include medical records, considered in conjunction with the Veteran's 1981 claim for SSA benefits.  See September 1981 SSA disability determination/exhibit list.  All efforts to obtain this information should be documented in the claims file.

2.  Obtain all outstanding VA treatment records.

3.  Then readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

